Citation Nr: 0214624	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran had active service from August 1977 to September 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the RO in 
Philadelphia, Pennsylvania.  The veteran submitted a notice 
of disagreement in January 2000.  A statement of the case was 
issued in February 2000, and the veteran perfected his appeal 
in April 2000.  

In March 2001, the Board remanded the matter to the RO, among 
other reasons, to give the veteran the opportunity to provide 
more specific information and evidence regarding his claimed 
stressor.  As indicated in more detail below, the veteran 
provided no further information or evidence.  Hence, the RO 
continued the denial of the claim, and returned it to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  The veteran has received post-service psychiatric 
diagnoses including schizophrenia, schizotypical personality 
disorder, and schizoaffective disorder, none of which are 
herein at issue.

3.  Although a VA physician has noted that, given the 
veteran's history of in-service sexual assault and symptoms, 
a diagnosis of PTSD "could be entertained," there is no 
evidence or information to corroborate the occurrence of any 
claimed in-service stressful experience.  


CONCLUSION OF LAW

The criteria for service connection PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103(A), 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law during the pendency of this 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

By the RO decision of December 1999, the February 2000 
Statement of the Case (SOC), the March 2001 Board remand, and 
a January 2002 letter from the RO, the veteran has been 
notified of evidence that that served as the basis for the 
denial of the claim, and the evidence needed to substantiate 
and complete a claim for service connection for PTSD.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit 
information and evidence.  Moreover, because, as explained 
below, on the basis of the information currently of record, 
there is no existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board is satisfied that that the duty to assist has been 
met.  On its own initiative and pursuant to the Board's 
remand, the RO has obtained all available pertinent records, 
to include service medical and personnel records, as well as 
medical records from all relevant sources identified in the 
record; all such records have been associated with the claims 
file.  Significantly, and as discussed in more detail below, 
the veteran has not responded to several RO requests for 
information and evidence to establish the occurrence of his 
claimed stressor, to include the RO's May 2001 letter sent to 
the veteran during the pendency of the remand.  

Under these circumstances, the Board finds that adjudication 
of the above-referenced issue at this juncture, with remand 
to the RO either for any further notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

I.  Background

The service medical records are completely negative for 
complaints, findings, or diagnoses of any psychiatric 
disorder.  Service personnel records indicate that the 
veteran enlisted in August 1977 for a term of four years.  He 
was discharged, under honorable conditions, in September 
1979.  Personnel records dated in August 1979 indicate that 
he was undergoing punishment pursuant to Article 15, Uniform 
Code of Military Justice, at that time.  

The veteran filed his first claim for service connection for 
a psychiatric disorder in July 1995, based on a diagnosis of 
schizophrenia.  At that time he contended that he had been 
confined and verbally abused by three noncommissioned 
officers for more than an hour and that this had caused him 
to suffer a nervous breakdown.  

A private evaluation performed in March 1990 notes that the 
veteran developed paranoid delusions in 1982.  It states that 
the veteran also developed symptoms of panic disorder.  It is 
stated that the veteran's symptoms were brought under good 
control with medication, however, in approximately 1988 he 
discontinued medication and again developed delusions and 
anxiety.  The diagnosis rendered was paranoid schizophrenia.

Private medical records from Dr. Block, covering the period 
from 1994 to 1995, indicate the veteran first sought 
treatment for a psychiatric disorder in 1984.  Dr. Block 
stated that the veteran's history and symptoms were 
sufficient to sustain a diagnosis of a psychotic disorder or 
a cluster A personality disorder such as schizotypical 
personality disorder.  

Private medical records from Meadow Wood Hospital show the 
veteran admitted in August 1995 for exacerbation of his 
schizoaffective disorder.  At this time the veteran reported 
a history of first psychiatric treatment in 1983.  Diagnosis 
on discharge from Meadow Wood was schizoaffective disorder.

Outpatient treatment reports from Coatesville VAMC for the 
period from June 1995 to May 2001 do not contain evidence of 
a diagnosis of PTSD.  In September 1999 the veteran claimed 
that three noncommissioned officers had molested him while in 
the Air Force.  He stated that he did not complain about it 
at the time because he was afraid.  

In March 2000 the veteran submitted a medical statement from 
a VA physician.  This statement indicates that the veteran 
has been followed at Coatesville VAMC since 1998 with a 
diagnosis of schizophrenia, paranoid type.  It also notes 
that the veteran has given a history of serving in the U.S. 
Army, and having been raped by several noncommissioned 
officers during his first days of training.  He stated that 
he was too frightened to report this but after that he began 
experiencing extreme anxiety, flashbacks and auditory 
hallucinations, none of which he reported.  The VA physician 
concluded that given this history by the patient "a 
diagnosis of PTSD could be entertained."

In May 2001, the RO sent the veteran a detailed questionnaire 
regarding his claim of in-service sexual assault, and 
requested that the veteran provide information and evidence 
to establish the occurrence of the claimed stressor.  The 
veteran did not respond to that request.


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a nexus between current symptomatology and the 
specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  
Under the law in effect since the veteran filed his claim for 
service connection for PTSD, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a), which now 
incorporates the provisions of the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002). 

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 67 Fed. Reg. 10330 (March 7, 
2002).

Following a careful review of the pertinent evidence of 
record in light of the above criteria, the Board must 
conclude that the criteria for service connection for PTSD 
have not been met.   

The veteran's medical records are negative for complaints of, 
treatment for, or diagnosis of a psychiatric condition of any 
kind.  The veteran first filed a claim for service connection 
for a psychiatric disorder in 1995.  While the veteran 
initially reported that noncommissioned officers during 
service had yelled him at, in 1999, he reported, for the 
first time, that noncommissioned officers had sexually 
assaulted him.  

As indicated above, the veteran's various post-service 
diagnoses include schizophrenia, schizotypical personality 
disorder, and schizoaffective disorder; however, as the only 
question now before the Board is whether service connection 
for PTSD is warranted, none of the veteran's other 
psychiatric disorders are herein at issue.  The record 
includes only one reference to PTSD.  In a February 2000 
statement, a VA physician indicates only that, given the 
veteran's history of sexual assault and symptoms, a diagnosis 
of PTSD "could be entertained."  Significantly, however, 
the record includes no information or evidence whatsoever 
that corroborates the occurrence of the veteran's claimed in 
service stressful experience. 

As alluded to above, one of the primary bases for the Board's 
prior remand was for the RO to comply with VA's 
administrative manual directives for establishing the 
occurrence of a stressor based on personal assault (which 
have since been promulgated at 38 U.S.C.A. § 3.304(f)).  
Because the veteran indicated that the claimed assault was 
not reported, there was no source through which the RO could 
independently verify the ocurrence of the incident.  Rather, 
consistent with departmental and regulatory directives, the 
RO issued to the veteran a detailed questionnaire, and 
requested that he provide information and evidence to 
establish the occurrence of the claimed sexual assault 
through alternative means.  However, the veteran has not 
responded to the RO's inquiry.  Hence, there is nothing that 
can be considered credible supporting evidence that the 
claimed in-service stressor actually occurred.  In this 
regard, the Board emphasizes to the veteran that the duty to 
assist is not always a one-way street.  In order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran has not met his responsibility in the 
instant case.

In the absence of evidence of, inter alia, a diagnosis of 
PTSD related to an in-service stressful experience, and 
credible evidence that the claimed in-service stressful 
experience actually occurred, the Board must conclude that 
the regulatory criteria for service connection for PTSD have 
not been met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

